Case 3:19-cr-30048-SMY Document9 Filed 04/18/19 Page 1of1 Page ID #19

 

SCIA 23 FINANCIAL AFFIDAVIT

Rev. 5/98 IN SUPPOR? OF REQUEST FOR ATTORNEY. EXPERT OR OTHER COURT SERVICES WITHOUT PAYMENT OF FEE

IN UNITED STATES f{Macistrate  [_]pistrict [_| appeacs court or [__] OTHER PANEL (Specify below)
IN THE CASE OF LOCATION NUMBER

US vs. me Se isk ok EV ot |p
AT E. Sk. Lexi, |

 

 

 

 

 

|
| osw7l\

 

 

 

 

 

 

 

 

 

PERSON REPRESENTED (Show your full name) 1 FES loach DOCKET NUMBERS
2[_] Defendant - Juvenile Magistrate
(> rele Bes mel 3 [-] Appellant
4 | Probation Violator

District Court
5[_] Parole Violator [ 4 Deo B- SM
CHARGE/OFFEN SE (describe if applicable & check box —) [7 cetony 6 Z| Habeas Petitioner Court of Appeals
| Misdemeanor 7 [] 2255 Petitioner

\¢ USC 122(4) > 4 26\1) a Material Witness

| ANSWERS TO QUESTIONS REGARDING ABILITY TO PAY
Are you now employed? L_} Yes rm No [| Am Self-Employed

 

 

 

 

 

Name and address of employer: rd
; or RM
IF YES, how much do you IF NO, give month and year of last employment
EMPLOY- ; 2.82 pe haw
MENT eam permonth? §$ How much did you earn permonth? § | 2-2 Na
If married is your Spouse employed? [| Yes [_] No
IF YES, how much does your Ifa minor under age 21, what is your Parents or

Spouse earn per month? $ Guardian’s approximate monthly income? $

 

   
 

Have you received within the past 12 months any income from a business, profession or other form of self-employment, or jn the form of

 

 

 

 

the form of rent payments, interest, dividends, retirement or annuity payments, or other sources? al Yes No
OTHER RECEIVED SOURCES
ASSETS INCOME |IF YES, GIVE THE AMOUNT
RECEIVED & IDENTIFY 3
THE SOURCES
CASH Have you any cash on hand or money in savings or checking accounts? | Yes [MT No IF YES, state total amount $

 

Do you own any real a bonds, notes, automobiles, or other valuable property (excluding ordinary houschold furnishings and
Ne

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

clothing)? [~ ] Yes o
PROP- VALUE DESCRIPTION
ERTY IF YES, GIVE THE VALUE AND $
DESCRIBE IT
‘ . STATUS Total List persons you actually support and your relationship to them
No. of

SINGLE Dependents
DEPENDENTS —— MARRIED O

WIDOWED

SEPARATED OR

DIVORCED

OBLIGATIONS ® a Credi Total Debt Monthly F tt
E reditors otal De’ Monthly Paymt.
DEBTS DEBTS & OR HOME: .

MONTHLY A Currently s s
BILLS lnouhe. § s
(LIST ALL CREDITORS, wrthaale ¢ 5 5
INCLUDING BANKS,
LOAN COMPANIES, 5 5
(CHARGE ACCOUNTS,
ETC.)

 

oo RN

[certify under penalty of perjury that the foregoing is true and correct. Executed on (date)

SIGNATURE OF DEFENDANT o/
(OR PERSON REPRESENTED) > Mir ( LG ce $ FS £7
